Citation Nr: 0103418	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for arthritis of multiple joints.

2.  Entitlement to service connection for residuals of 
scarlet fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to May 
1943. This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that the RO has characterized the issue 
regarding the veteran's arthritis in multiple joints as 
entitlement to service connection for arthritis.  However, 
this claim was previously denied in a February 1944 rating 
decision and the veteran did not appeal.  The Board has a 
duty, under applicable law, to address the "new and material 
evidence" requirement in this claim.  If the Board finds 
that no new and material evidence has been submitted, the 
merits of the claim may not be considered.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), affd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The RO denied service connection for arthritis in a 
February 1944 rating decision.  The RO notified the veteran 
of the decision, but he did not appeal within one year of the 
decision.

3.  The evidence received since the February 1944 rating 
decision includes evidence that is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for arthritis.

4.  Other than his service-connected heart disease, there is 
no current diagnosed disability associated with the veteran's 
scarlet fever incurred during service.


CONCLUSIONS OF LAW

1.  The February 1944 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999). 

2.  New and material evidence has been submitted or secured 
to reopen the
veteran's claim of entitlement to service connection for 
arthritis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  Scarlet fever or any residuals thereof, other than 
service-connected heart disease, were not incurred in 
military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has arthritis as a 
result of scarlet fever incurred during his service.  He also 
believes that he has further residuals of his scarlet fever 
that should be service connected.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to these issues, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

Arthritis of Multiple Joints

At the time of the February 1944 rating decision, the 
evidence of record included the veteran's service medical 
records which indicate he was treated from February to May 
1943 for scarlet fever, valvular heart disease and acute, 
non-suppurative, non-venereal arthritis following his scarlet 
fever.  Also of record was a June 1943 VA examination report 
noting that the veteran had a history of arthritis of the 
knees and ankles, but that arthritis was not found at the 
time of the examination.  Finally, a January 1944 statement 
from the medical officer of a U.S. Navy Recruiting Station 
reported that in September 1942, the veteran had been 
rejected for naval service due to a mitral valve lesion.

Evidence added to the record since the February 1944 rating 
decision includes periodic VA examination reports that show 
no evidence of rheumatism or affected joints in January 1945 
and no arthritis in July 1947.  A March 1983 VA examination 
shows that the veteran had full range of motion in all joints 
and in his spine with no apparent discomfort.  He had an 
apparent spur in his right heel.  

A June 1984 VA consultation report noted that the veteran had 
osteoarthritis of the left foot and right shoulder.  The 
examiner opined that there was no evidence to suggest a 
relationship with rheumatic fever.

A March 1991 intravenous pyelogram study, conducted at Phelps 
Memorial Hospital, showed evidence of degenerative changes 
and atheromatous calcifications in the lumbar spine.

Richard K. Reiner, M.D., in a December 1998 letter, indicates 
that the veteran was his patient and opined that he had 
developed a life-long problem with arthritis since his 
inservice history of scarlet fever and rheumatic fever.  
Although he was seronegative for rheumatoid arthritis or 
other types of arthritic conditions, Dr. Reiner opines that 
it is as likely as not that his arthritis is associated with 
his inservice illnesses.

During his January 1999 personal hearing, the veteran 
requested that he be provided an independent medical opinion 
regarding the etiology of his arthritis.  He stated that he 
began to have problems with his feet and hands in the mid-
1980's and more recently had developed arthritis in his knee.  
The veteran said that weather effected all his joints.  With 
regard to his claim for residuals of scarlet fever, the 
veteran did not describe a distinct disability but stated 
that he felt he should be service-connected for scarlet fever 
because he had it in service.  He admitted that he had not 
been told by any physicians that he had any residuals of 
scarlet fever.

A March 1999 VA orthopedic examination report stated that X-
ray studies of the veteran's bilateral knees and ankles 
showed degenerative joint disease of the bilateral knees and 
right ankle, as well as diffuse osteoporosis in the right 
ankle.  Rheumatoid factor was negative.  The examiner noted 
that the veteran had joint pain and swelling when he had 
rheumatic fever in service.  It was also noted that arthritis 
is one of the manifestations of rheumatic fever.  However, 
the examiner opined that the veteran's subsequent joint pains 
were secondary to degenerative joint disease or rheumatoid 
arthritis.  The examiner stated that rheumatoid arthritis is 
not caused by rheumatic fever.

In an April 1999 statement, the veteran's representative 
indicated that he had delivered a complete copy of the 
veteran's claims file to Dr. Reiner in December
1998.

Dr. Reiner, in an April 1999 letter stated that his December 
1998 opinion was made after a complete review of the 
veteran's claims file.  In a February 2000 letter, Dr. Reiner 
again stated that he believed that any and all of the 
veteran's joint problems were related to his rheumatic fever 
contracted in service.

Analysis

Arthritis of Multiple Joints

Since the veteran did not appeal the February 1944 rating 
decision, that decision is final. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103.  This claim may 
not be reopened and allowed unless new and material evidence 
is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

However, if new and material evidence is presented or secured 
with respect to a
claim that has been disallowed, VA must reopen the claim and 
review its former
disposition. 38 U.S.C.A. § 5108.

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that Dr. Reiner's December 1998 opinion that 
the veteran's current arthritis is etiologically linked to 
his contraction of scarlet fever in service, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The additional records 
document that the veteran currently has arthritis in multiple 
joints.  Therefore, there is new and material evidence to 
reopen the claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108.

Scarlet Fever

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See B rammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The veteran has not submitted any medical opinion that he 
currently has any disability associated with his scarlet 
fever contracted and treated during service.  In fact, he 
admitted at his January 1999 personal hearing that he has not 
been told by any physician that he has any residuals of 
scarlet fever.  Accordingly, the Board finds that the 
preponderance of the evidence does not support the veteran's 
claim of entitlement to service connection for residuals of 
scarlet fever.

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claim, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  However, the veteran has 
not submitted any information showing that he currently has 
any residuals of scarlet fever or alleged that there are any 
existent medical evaluations or treatment records indicating 
a current diagnosis.  In this regard, the Board notes that 
the RO attempted to obtain treatment records from Dr. Embury, 
but were unsuccessful.  The RO subsequently informed the 
veteran of the unavailability of the records.  Therefore, 
there is no further duty to assist the veteran with regard to 
this claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


ORDER

New and material evidence has been submitted or secured to 
reopen the veteran's claim of entitlement to service 
connection for arthritis.

Service connection for residuals of scarlet fever is denied.


REMAND

The Veterans Claims Assistance Act of 2000 also indicates 
that VA shall provide a medical examination or opinion when 
necessary to make a decision in a claim.  Examinations are 
necessary where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active service but does not contain sufficient 
medical evidence for VA to make a decision on the claim.

The veteran contends that he currently has arthritis as a 
result of scarlet fever incurred during service.  Service 
medical records show that he was treated for scarlet fever 
and acute, non-suppurative, non-venereal arthritis as a 
result of scarlet fever.  The veteran's private physician has 
opined that there is an etiological link between his current 
arthritis and his inservice scarlet fever.  However, a March 
1999 VA examiner has opined that his current arthritis is 
either degenerative or rheumatoid and unrelated to his 
earlier bout of scarlet fever.  The veteran's treating 
physician has indicated that he reviewed the veteran's entire 
claims folder in reaching his opinion.  Therefore, the Board 
finds that there is insufficient medical evidence of record 
for VA to make a decision on the claim.

In light of the foregoing circumstances, the veteran's claim 
for service connection for arthritis is REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran, which have not been previously 
secured.  Any records received should be 
associated with the claims folder.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
orthopedic examination.  The claims 
folder and a separate copy of this remand 
must be made available to the orthopedist 
for review prior to the examination.  All 
indicated studies should be performed.  
The examiner must indicate whether the 
claims folder was reviewed.  The examiner 
is requested to express an opinion as to 
the etiology of the veteran's current 
arthritis, if present, and whether it is 
as likely as not that it is a result of 
the scarlet fever contracted in service.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§  
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 



